Grant, J.
(after stating the facts). The chief grounds for the demurrer are (1) that the bill shows that the complainant has a complete and adequate remedy at law; (2) that it does not allege that either Walter G. Amos •or the defendant was guilty of any fraud respecting the procurement or possession of said policies.
Certainly no fraud is charged upon Mr. Amos. Neither is any fraud charged upon Mrs. Amos in obtaining possession of them. They were found among his papers in the safe of his employer, but over which he had entire control. ■She certainly had the right to assume that they were valid, and there is no allegation of any knowledge on her part that they are not valid. It is difficult to see how, under these circumstances, any fraud could be alleged or proved.
The complainant in its bill seems to recognize that, up to the time of the receipt of these policies by the defendant, it can neither charge nor prove any fraud. It rests upon the allegation “that the possession and attempted enforcement thereof are a fraud upon the complainant’s rights.” So the attempted enforcement of any claim not founded upon legal right is a fraud upon the other’s rights, but courts of law are the proper forum in which to determine the legality of the claim. The allegation is based upon the preceding statement of facts, which in 'themselves do not show fraud.
Under the facts set up in the bill, the policies were never delivered, and were therefore never in force. Counsel relies upon John Hancock Mut. Life-Ins. Co. v. Dick, 114 Mich. 337 (72 N. W. 179, 43 L. R. A. 566), Mactavish v. Kent Circuit Judge, 122 Mich. 242 (80 N. W. 1086), and Edwards v. Michigan Tontine Investment Co., 132 Mich. 1 (92 N. W. 491). Those cases have no application here. The basis of the equity jurisdiction there sustained was fraud, — active fraud in the procurement of *214the policies, or the renewals thereof after they had lapsed. The sole question in this case is one of fact, viz., Were .the policies delivered and the premiums paid, or their payment waived? The doctrine in the Dick Case will not be extended to include cases of this character, where the questions involved are purely legal, no fraud is charged, and there is no possible reason for the interposition of a court of equity. See Mack v. Village of Frankfort, 123 Mich. 421 (82 N. W. 209).
The decree is affirmed, with costs.
Moore, C. J., Carpenter and Montgomery, JJ., con- • curred with Grant, J.